Citation Nr: 0500611	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), beyond the adjusted delimiting 
date of January 18, 2002.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from December 1969 to December 
1972; from March 1973 to October 1978; and from October 1984 
to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of June 2003.  In March 2004 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  The veteran had active service from December 1969 to 
December 1972; from March 1973 to October 1978; and from 
October 1984 to February 1998.

2.  His delimiting date of January 18, 2002, was arrived at 
by adding ten years to his final discharge date in February 
1998, and subtracting the 6 years and 14 days that he was not 
on active duty, from October 1978 to October 1984.

3.  The appellant did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for educational assistance 
benefits was properly adjusted, and the criteria for an 
extension of the delimiting date are not met.  38 U.S.C.A. §§ 
3031, 3033 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7143 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement 
to the benefit claimed).

The veteran had active service from December 1969 to December 
1972; from March 1973 to October 1978; and from October 1984 
to February 1998.

In April 2003, he filed a request for a change of program, 
stating that he currently wished to pursue a Master of 
Science Administration program.  He indicated that he had 
previously completed a Bachelor of Arts program in 1993.  In 
June 2003, he was informed that his claim was denied because 
his period of eligibility had expired in January 2002.  The 
veteran appealed, contending that he was never notified of 
this delimiting date.

The veteran's first two periods of service established 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code.  Evidence indicates that 
the veteran used several months of entitlement under Chapter 
34, ending in March 1983.  The Chapter 34 program terminated 
on December 31, 1989, and no benefits can be paid under that 
program for training after that date. 38 U.S.C.A. § 3462(e) 
(West 2002). 

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989. 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the veteran first entered active duty 
in December 1969; therefore, he did not qualify for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, the record shows that the 
veteran had remaining Chapter 34 eligibility as of December 
31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

As a result of his third period of service, he was able to 
convert his remaining chapter 34 entitlement to Chapter 30, 
and, pursuant to 38 U.S.C.A. § 3011(a)(1)(B)(i), established 
eligibility for educational assistance benefits under chapter 
30, title 38, United States Code.  He was awarded Chapter 30 
educational assistance for the pursuit of a Bachelor of Arts 
program from 1990 to 1993, while he was on active duty.  He 
had remaining entitlement of 24 months and 16 days.

The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to Chapter 30 educational assistance benefits.  
In general, that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033 (West 2002); 38 C.F.R. § 21.7143 
(2004).  For individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i) [i.e., conversion from Chapter 
34], however, the ten-year period of eligibility is reduced 
by the amount of time equal to the time that the veteran was 
not serving on active duty during the period beginning 
January 1, 1977, and ending June 30, 1985.  38 U.S.C.A. § 
3031(e); 38 C.F.R. § 21.7050(b).

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  The veteran was 
discharged from service on February 1, 1998, and his basic 
delimiting date before adjustment would be February 2, 2008.  
He was not on active duty from October 1, 1978, to October 
16, 1984, and the RO adjusted the delimiting date by 
subtracting the 6 years and 14 days that the veteran was not 
on active duty.  As a result, the delimiting date was 
calculated to be January 18, 2002.  The veteran did not serve 
a later period of active duty nor was he prevented from 
pursuing or completing his program of education prior to July 
2003 due to a disability.  See 38 C.F.R. §  21.7051(a)(2) 
(2004).

The veteran contends that he was only informed that he had 
ten years of eligibility after his discharge from service, 
and not that the time of his break in service would be 
subtracted from that ten years.  He feels that as a result of 
VA's failure to inform him of the delimiting date, his 
delimiting date should be extended to the original ten-year 
period.  

The Board acknowledges the veteran's arguments, however, the 
legal criteria governing the payment of education benefits 
are clear and specific, and the Board is, regrettably, bound 
by them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

Thus, the Board is wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions that would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).


ORDER

An extension of the veteran's basic period of eligibility for 
receiving educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
beyond the adjusted delimiting date of January 18, 2002, is 
denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


